Title: To George Washington from Charles Stewart, 28 September 1778
From: Stewart, Charles
To: Washington, George


          
            Sir
            King’s Ferry [N.Y.] 28 Sept. 1778 10 OClock a.m.
          
          This moment, Judge Herring, whose residence is near Tappaan, came here, on his flight nortward, and says, that the principal part, of the Light Horse, under Col. Baylor, and The Militia, who were advanced, near Orange Town, have been surrounded, and cutt of[f] or taken; That a Body of the Enemy, Landed at Dobbs Ferry, last evening and that they, are beyond doubt, by this time, at Clarks Town. Coll Spencer, is now on his March, about a mile from hence, towards Kekeyate, and seems at a loss, how to advance, and at the same time, keep clear, of their Main Body, which may probably, be advanced, as far as Kakeyate meeting House, before he passes that place. The Stores at this place, will all be loaded, and sent up the River, this day. And I shall endeavour, by going back, along the road to Morris Town, as fast as I can ride, to prevent the Waggons, now on that way, from falling into their hands, and turn them through Smiths Clove, so as that the supplys may come on to the Army. If I hear at Kakeate, a more particular account, of the Movements of the enemy, I shall take the liberty, of transmitting it to Your Excellency. Mr Herring is a man, of reputed Veracity, and has formerly been, a Member of Congress, His fair character, induces Me, to give great Credit, to his report. I am with the greatest respect, Your Excellency’s most Obedient humble Servant
          
            Chas Stewart C.G.Is.
          
          
          p.s. I was yesterday at Newborough On my way to Camp & heard there a report of the Enemys being as far as the new Bridge I thought it prudent to come this far & have the stores on hand sent off directly and hope my going back as far as the Forks of the Roads leading to King’s Ferry & New Windser may answer a good purpose.
          
         